Citation Nr: 0836772	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-05 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at North Georgia Radiology on 
February 2, 2008.  

(The issue of entitlement to a rating in excess of 20 percent 
for lumbosacral strain with degenerative changes is the 
subject of a separate appellate decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
February 1972, and from November 1973 to February 1975.  

This matter arises from a March 2008 decision in which the 
VAMC denied the veteran's claim for payment or reimbursement 
of unauthorized medical expenses incurred at North Georgia 
Radiology on February 2, 2008.  In July 2008, the veteran 
filed a notice of disagreement (NOD).  

For the reasons expressed below, this claim-for which the 
veteran has completed the first of two actions required to 
place this matter in appellate status-is being remanded to 
the VAMC.  VA will notify the veteran when further action, on 
his part, is required.  


REMAND

The record reflects that, in March 2008, VA denied payment or 
reimbursement of medical expenses incurred at North Georgia 
Radiology in February 2008.  In July 2008, the veteran 
expressed disagreement with this denial.  The veteran has not 
been furnished an SOC regarding the issue of entitlement to 
payment or reimbursement of unauthorized medical expenses 
incurred at North Georgia Radiology on February 2, 2008.  By 
filing a timely NOD with the March 2008 denial, the veteran 
has initiated appellate review on that issue; however, VA has 
yet to issue a SOC with respect to that claim, the next step 
in the appellate process.  See 38 C.F.R. § 19.29; Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, this matter must 
be remanded to the VAMC for the issuance of a SOC.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

The Board notes that, while the claims file reflects that VA 
denied payment or reimbursement of unauthorized medical 
expenses in March 2008, it is not clear from the record which 
VAMC denied the claim.  As such, if the March 2008 denial was 
not rendered by the Atlanta VAMC, the claims file should be 
transferred to the appropriate VAMC for issuance of the 
requested SOC/

Accordingly, this matter is hereby REMANDED to the VAMC for 
the following action:

The appropriate VAMC must furnish to the 
veteran and his representative a SOC on 
the denial of the claim for payment or 
reimbursement of unauthorized medical 
expenses incurred at North Georgia 
Radiology on February 2, 2008, along with 
a VA Form 9, and afford them the 
appropriate opportunity to file a 
substantive appeal perfecting an appeal 
on that issue.  

The veteran and his representative are 
hereby reminded that to obtain appellate 
review of the claim for payment or 
reimbursement of unauthorized medical 
expenses incurred at North Georgia 
Radiology on February 2, 2008, a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




